Citation Nr: 0941619	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for residuals of a facial 
shrapnel wound from February 12, 2004?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey which, in pertinent part, granted service 
connection for residuals of a facial shrapnel wound, and 
assigned a 10 percent rating from February 12, 2004.

In September 2007, the Board remanded the claim for 
additional evidentiary development.  


FINDING OF FACT

Since February 12, 2004, the Veteran's residuals of a facial 
shrapnel wound have not included a visible or palpable tissue 
loss, and either a gross distortion or asymmetry of one 
feature or paired set of features, or two to three 
characteristics of disfigurement.


CONCLUSION OF LAW

Since February 12, 2004, the criteria in excess of 10 percent 
for residuals of a facial shrapnel wound have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code 7800 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Veteran's facial scar is evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7800.  

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

Diagnostic Code 7800 provides that disfigurement of the head, 
face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation. Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2009).

Unretouched color photographs must be considered under these 
criteria.  Id. at Note (3) (2009).

There are no service treatment records available.  Lay 
statements, together with postservice medical records, were 
used to grant service connection in the June 2004 rating 
decision.  Thus, the pertinent medical evidence in this case 
consists of two VA examinations.

On VA examination in May 2004, the examiner noted a scar on 
the left cheek.  There were no current symptoms related to 
the scar.  The scar was described as 2.0 centimeters x 0.25 
centimeters deep, and was nontender.  Pain was not associated 
with the scar.  There was adherence to underlying skin.  The 
skin was soft and regular with no depression.  There was no 
limitation of motion, no induration or inflexibility.  There 
was no evidence that the scar was unstable.  There was no 
inflammation, edema or keloid associated with the scar.  
There was no asymmetry of any feature.  The scar was not 
disfiguring.  Color photographs were ordered but not 
associated with the examination.   

The Board remanded the claim in September 2004 to obtain 
color photographs of the Veteran's face.  

The Veteran underwent a VA examination in June 2009.  He 
denied any pertinent symptoms related to the facial scar.  He 
denied pain, itching, and needing medication for the scar.  
The scar on the left cheek was described as linear, and to 
measure 2.5 centimeters x 1 millimeter.  There was no skin 
breakdown.  There was no limitation of activities caused by 
the scar.  The scar was superficial and nontender to 
palpation.  There was no limitation of motion.  There was no 
inflammation, edema or keloid formation present.  The 
examiner opined that the scar was barely noticeable.  There 
was no adherence to underlying tissue.  There was no 
elevation or depression of the scar or abnormal texture.  The 
skin was smooth in the area of the scar.  There was no area 
of induration or inflexibility.  There was no underlying soft 
tissue loss.  The total body surface involved was less than 
0.1%, and the total exposed body surface involved was less 
than 0.1%.  Color photographs were associated with the 
examination report.  

The examination reports provide compelling evidence against 
the Veteran's claim.  Findings from the VA examinations 
reveal that the scar does not meet the criteria for a 30 
percent evaluation under Diagnostic Code 7800, because the 
Veteran does not have visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or two or three characteristics of 
disfigurement.  
 
The Veteran's scar does not meet the criteria for a 
disability rating higher than 10 percent under any other 
potentially applicable diagnostic code.  For example, there 
is no evidence that the scar exceeds an area of 6 square 
inches (39 square centimeters) to warrant application of 
Diagnostic Code 7801; there is no evidence that the scar is 
larger than 144 square inches (929 square centimeters) to 
warrant application of Diagnostic Code 7802, and no evidence 
that the scar is unstable to warrant application of 
Diagnostic Code 7803.  Finally, there is no evidence that the 
scar causes limitation of motion of the affected part to 
warrant application of Diagnostic Code 7805.  38 C.F.R. § 
4.118.  Thus, the Veteran's facial scar does not warrant an 
evaluation greater than the 10 percent rating currently 
assigned since the  grant of service connection.

Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  As the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  

The appeal is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
shrapnel wound to the face from February 12, 2004, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


